Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Communication on 4/16/2021 with claims 1-20 are pending in the Application.  
 
Reason for allowance
 
 
2.	Claims 1-20  are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-8:
 None of the references of record teaches or suggests the claimed method of making a semiconductor structure having the limitations/steps:
--"forming at least two moat trenches in the semiconductor device layer by transferring a pattern in the patterned etch mask layer into the semiconductor device layer using an anisotropic etch process, wherein the at least two moat trenches surrounds a first semiconductor substrate material portion of the semiconductor device layer and is laterally surrounded by a second semiconductor substrate material portion of the semiconductor device layer;
forming insulating sidewall spacers on sidewalls of a first moat trench while filling a second moat trench with the insulating sidewall spacer material; and
filling a remaining empty space in the first moat trench with a conductive moat fill material.”--.
In combination with all other limitations /steps as recited in claim 1.
II/ Group II: Claims 9-15:
 None of the references of record teaches or suggests the claimed method of making a semiconductor structure having the limitations/steps:
--"patterning the etch mask layer;
forming a first deep trench moat and a second deep trench moat by etching the semiconductor layer and the buried insulator layer using the patterned etch mask layer;
conformally depositing an insulating material layer on sidewalls of the first deep trench moat such that the first deep trench moat is partially filled;
conformally depositing the insulating material layer in the second deep trench moat such that the second deep trench moat is entirely filled with the insulating material layer to form a second moat isolation structure;
forming dielectric sidewall spacers in the first deep trench moat and exposing an annular top surface of the handle substrate at a bottom of the first deep trench moat;
depositing a conductive material in the first deep trench moat to form a first moat isolation structure;
forming first semiconductor devices on a first semiconductor substrate material portion; and
forming second semiconductor devices on a second semiconductor substrate material portion.
In combination with all other limitations /steps as recited in claim 9.


III/ Group III: Claims 16-20
None of the references of record teaches or suggests the claimed method of making a semiconductor structure having the limitations/steps:
--"patterning the etch mask layer;
forming a first deep trench moat, a second deep trench moat, and a third deep moat trench by etching the semiconductor layer and the buried insulator layer using the patterned etch mask layer;
conformally depositing an insulating material layer on sidewalls of the first deep trench moat such that the first deep trench moat is partially filled;
conformally depositing the insulating material layer in the second deep trench moat and the third deep trench moat such that the second deep trench moat and the third deep trench moat are both entirely filled with the insulating material layer to form a second moat trench isolation structure and a third moat trench isolation structure, respectively;
forming dielectric sidewall spacers in the first deep trench moat and exposing an annular top surface of the handle substrate at a bottom of the first deep trench moat;
depositing a conductive material in the first deep trench moat to form a first moat trench isolation structure;
forming first semiconductor devices on a first semiconductor substrate material portion;
forming second semiconductor devices on a second semiconductor substrate material portion; and
forming third semiconductor devices on a third semiconductor substrate material portion. “--.
In combination with all other limitations /steps as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3. 	The prior arts made of record and not relied upon are considered pertinent to applicant disclosure: Tamura et al. (US 2015/0021687) discloses SEMICONDUCTOR STRUCTURE AND METHOD OF FORMING THE SEMICONDUCTOR STRUCTURE WITH DEEP TRENCH ISOLATION STRUCTURES.

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

      
                     /THINH T NGUYEN/                     Primary Examiner, Art Unit 2897